DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 02/10/2021. Claims 1, 4, 6-11, 14, 16-21, 24, and 26-33 are considered in this office action. Claims 1, 4, 6, 8-9, 11, 14, 16, 18-19, 21, 24, 26, 28-29, and 30 have been amended. Claims 2-3, 5, 12-13, 15, 22-23, and 25 have been cancelled. Claims 31-33 have been added. Claims 1, 4, 6-11, 14, 16-21, 24, and 26-33 are pending examination.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The means elements recited in claim 30 is not limited only to the interpretation of the Office Action
None of the cited references teach the newly amended limitation “controlling altitude of the aerial robotic vehicle using altitude above ground level values of the terrain map” of the independent claims

Applicant's arguments A.-B. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that the means elements recited in claim 30 are not limited to only the interpretation of the Office Action, Examiner respectfully disagrees. The 35 U.S.C. 112(f) statute states that a claim element for a combination may be expressed as a means for performing a specified function and shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof
Applicant’s argument B. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 30 line 2 limitation “means” is interpreted by examiner as “a processor coupled to a camera I/O processor to receive images or data output from the camera”
Claim 30 line 4 limitation “means” is interpreted by examiner as “a processor for determining altitude above ground level values of an aerial robotic vehicle by using visual-inertial odometry”
Claim 30 line 7 limitation “means” is interpreted by examiner as “a processor for generating a terrain map based on altitude above ground level values by using visual-inertial odometry”
Claim 30 line 24 limitation “means” is interpreted by examiner as “a processor for controlling the altitude of the aerial robotic vehicle by outputting control signals to manage the components of the aerial robotic vehicle”

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-11, 20-21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. ("Continuous on-board monocular-vision-based elevation mapping applied to autonomous landing of micro aerial vehicles," 2015 IEEE International Conference on Robotics and Automation (ICRA), Seattle, WA, 2015, pp. 111-118) in view of Forster et al. ("SVO: Fast semi-direct monocular visual odometry," 2014 IEEE International Conference on Robotics and Automation (ICRA), 2014, pp. 15-22, doi: 10.1109/ICRA.2014.6906584.), herein referred to as “Forster 2014”.
Regarding claim 1, Forster teaches “A method of controlling an aerial robotic vehicle by a processor of the aerial robotic vehicle (Pg. 111 Abstract lines 2-4 teaches a system run on an on-board processor for micro aerial vehicles for real-time 3D terrain reconstruction and landing spot detection), comprising: receiving a first sequence of images from a single monoscopic camera mounted to the aerial robotic vehicle (Pg. 111 Section I. Par. 4 lines 2-3 and 15 teaches an MAV (micro aerial vehicle) equipped with a single (monoscopic) camera that performs regular sampling of the surface (receives a first sequence of images)); determining a plurality of altitude above ground level values of the aerial robotic vehicle navigating above a terrain using visual-inertial odometry based on the first sequence of images from the single monoscopic camera (Pg. 112 Section II Par. 2 lines 1-3 and Par. 3 lines 3-8 teaches estimating the current MAV’s pose given the image stream (first sequence of images) from the single camera using Semi-Direct Visual Odometry (SVO) ; generating a terrain map based on the plurality of altitude above ground level values of the aerial robotic vehicle (Pg. 112 Section II Par. 4 lines 1-2 teaches using the generated depth maps (altitude above ground level values) to incrementally update a 2D robot-centric elevation map (terrain map), and Pg. 114-115 Section IV Par. 1 lines 9-10 and Par. 2 lines 2-3 teaches coupling the local map to the robot’s pose and generating an elevation map using depth estimates computed from aerial monocular views); and controlling altitude of the aerial robotic vehicle (Pg. 117 Section VI.C lines 13-15 teaches the MAV autonomously approaching a way-point vertically above the detected landing spot and slowly descends (controls altitude of MAV at selected landing area))”, however Forster does not explicitly teach “using altitude above ground level values of the terrain map”.
	From the same field of endeavor, Forster 2014 teaches “using altitude above ground level values of the terrain map (Abstract lines 12-13 teaches a semi-direct monocular visual odometry algorithm applied to micro-aerial vehicle state-estimation (i.e. navigational control of the aerial vehicle) in GPS-denied environments; and Pg. 19 Section V Par. 1 lines 1-10 teaches given an image and its pose, a mapping thread estimates the depths of 2D features and is modeled with a probability distribution which is updated in every subsequent observation, and when the variance of the distribution becomes small enough, the depth-estimate is converted to a 3D point that is inserted 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Forster to incorporate the teachings of Forster 2014 to control the unmanned aerial vehicle taught by Forster using altitude above ground level values of the terrain map as taught by Forster 2014.
	The motivation for doing so would be to provide an algorithm that is precise, robust, and fast and provides increased robustness in scenes of little, repetitive, and high frequency-texture (Forster 2014, Abstract lines 2-3 and 10-11).
Regarding claim 10, the combination of Forster and Forster 2014 teaches all the limitations of claim 1 above, and further teaches “wherein the aerial robotic vehicle is an autonomous aerial robotic vehicle (Forster, Pg. 111 Section I line 1 teaches autonomous micro aerial vehicles)”.
Regarding claim 11, Forster teaches “An aerial robotic vehicle, comprising: a processor (Pg. 111 Abstract lines 2-4 teaches a system run on an on-board processor for micro aerial vehicles for real-time 3D terrain reconstruction and landing spot detection) configured with processor-executable instructions to: receive a first sequence of images from a single monoscopic camera mounted to the aerial robotic vehicle (Pg. 111 Section I. Par. 4 lines 2-3 and 15 teaches an MAV (micro aerial vehicle) equipped with a single (monoscopic) camera that performs regular sampling of the surface (receives a first sequence of ; determine a plurality of altitude above ground level values of the aerial robotic vehicle navigating above a terrain using visual-inertial odometry based on the first sequence of images from the single monoscopic camera (Pg. 112 Section II Par. 2 lines 1-3 and Par. 3 lines 3-8 teaches estimating the current MAV’s pose given the image stream (first sequence of images) from the single camera using Semi-Direct Visual Odometry (SVO) and fusing the output of SVO with data from the on-board inertial measurement unit (IMU) to compute depth estimates (altitudes above ground level values)); generate a terrain map based on the plurality of altitude above ground level values of the aerial robotic vehicle (Pg. 112 Section II Par. 4 lines 1-2 teaches using the generated depth maps (altitude above ground level values) to incrementally update a 2D robot-centric elevation map (terrain map), and Pg. 114-115 Section IV Par. 1 lines 9-10 and Par. 2 lines 2-3 teaches coupling the local map to the robot’s pose and generating an elevation map using depth estimates computed from aerial monocular views); and control altitude of the aerial robotic vehicle (Pg. 117 Section VI.C lines 13-15 teaches the MAV autonomously approaching a way-point vertically above the detected landing spot and slowly descends)”, however Forster does not explicitly teach “using altitude above ground level values of the terrain map”.
	From the same field of endeavor, Forster 2014 teaches “using altitude above ground level values of the terrain map (Abstract lines 12-13 teaches a semi-direct monocular visual odometry algorithm applied to micro-aerial vehicle state-estimation (i.e. navigational control of the aerial vehicle) in GPS-denied environments; and Pg. 19 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Forster to incorporate the teachings of Forster 2014 to control the unmanned aerial vehicle taught by Forster using altitude above ground level values of the terrain map as taught by Forster 2014.
	The motivation for doing so would be to provide an algorithm that is precise, robust, and fast and provides increased robustness in scenes of little, repetitive, and high frequency-texture (Forster 2014, Abstract lines 2-3 and 10-11).
Regarding claim 20, the combination of Forster and Ding above teaches all the limitations of claim 11 above, and further teaches “wherein the processor is further configured with processor-executable instructions to operate autonomously (Forster, Pg. 111 Section I line 1 teaches autonomous micro aerial vehicles (MAVs) and Pg. 117 Sec. VI.C. lines 13-14 teaches the MAVs moving (operating) autonomously)”.
Regarding claim 21, Forster teaches “A processing device configured for use in an aerial robotic vehicle (Pg. 111 Abstract lines 2-4 teaches a system run on an on-board processor for micro , and configured to: receive a first sequence of images from a single monoscopic camera mounted to the aerial robotic vehicle (Pg. 111 Section I. Par. 4 lines 2-3 and 15 teaches an MAV (micro aerial vehicle) equipped with a single (monoscopic) camera that performs regular sampling of the surface (receives a first sequence of images)); determine a plurality of altitude above ground level values of the aerial robotic vehicle navigating above a terrain using visual-inertial odometry based on the first sequence of images from the single monoscopic camera (Pg. 112 Section II Par. 2 lines 1-3 and Par. 3 lines 3-8 teaches estimating the current MAV’s pose given the image stream (first sequence of images) from the single camera using Semi-Direct Visual Odometry (SVO) and fusing the output of SVO with data from the on-board inertial measurement unit (IMU) to compute depth estimates (altitudes above ground level values)); generate a terrain map based on the plurality of altitude above ground level values of the aerial robotic vehicle (Pg. 112 Section II Par. 4 lines 1-2 teaches using the generated depth maps (altitude above ground level values) to incrementally update a 2D robot-centric elevation map (terrain map), and Pg. 114-115 Section IV Par. 1 lines 9-10 and Par. 2 lines 2-3 teaches coupling the local map to the robot’s pose and generating an elevation map using depth estimates computed from aerial monocular views); and control altitude of the aerial robotic vehicle (Pg. 117 Section VI.C lines 13-15 teaches the MAV autonomously approaching a way-point vertically above the detected landing spot and using altitude above ground level values of the terrain map”.
	From the same field of endeavor, Forster 2014 teaches “using altitude above ground level values of the terrain map (Abstract lines 12-13 teaches a semi-direct monocular visual odometry algorithm applied to micro-aerial vehicle state-estimation (i.e. navigational control of the aerial vehicle) in GPS-denied environments; and Pg. 19 Section V Par. 1 lines 1-10 teaches given an image and its pose, a mapping thread estimates the depths of 2D features and is modeled with a probability distribution which is updated in every subsequent observation, and when the variance of the distribution becomes small enough, the depth-estimate is converted to a 3D point that is inserted in the map (terrain map) and used for motion estimation (which is used for controlling navigation of the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Forster to incorporate the teachings of Forster 2014 to control the unmanned aerial vehicle taught by Forster using altitude above ground level values of the terrain map as taught by Forster 2014.
	The motivation for doing so would be to provide an algorithm that is precise, robust, and fast and provides increased robustness in scenes of little, repetitive, and high frequency-texture (Forster 2014, Abstract lines 2-3 and 10-11).
Regarding claim 30, Forster teaches “An aerial robotic vehicle (Pg. 111 Abstract lines 2-4 teaches a system run on an on-board , comprising: means for receiving a first sequence of images from a single monoscopic camera mounted to the aerial robotic vehicle (Pg. 111 Section I. Par. 4 lines 2-3 and 15 teaches an MAV (micro aerial vehicle) equipped with a single (monoscopic) camera that performs regular sampling of the surface (receives a first sequence of images)); means for determining a plurality of altitude above ground level values of the aerial robotic vehicle navigating above a terrain using visual-inertial odometry based on the first sequence of images from the single monoscopic camera (Pg. 112 Section II Par. 2 lines 1-3 and Par. 3 lines 3-8 teaches estimating the current MAV’s pose given the image stream (first sequence of images) from the single camera using Semi-Direct Visual Odometry (SVO) and fusing the output of SVO with data from the on-board inertial measurement unit (IMU) to compute depth estimates (altitudes above ground level values)); means for generating a terrain map based on the plurality of altitude above ground level values of the aerial robotic vehicle (Pg. 112 Section II Par. 4 lines 1-2 teaches using the generated depth maps (altitude above ground level values) to incrementally update a 2D robot-centric elevation map (terrain map), and Pg. 114-115 Section IV Par. 1 lines 9-10 and Par. 2 lines 2-3 teaches coupling the local map to the robot’s pose and generating an elevation map using depth estimates computed from aerial monocular views); and means for controlling altitude of the aerial robotic vehicle (Pg. 117 Section VI.C. lines 13-15 teaches the MAV autonomously approaching a way-point vertically above the detected using altitude above ground level values of the terrain map”.
	From the same field of endeavor, Forster 2014 teaches “using altitude above ground level values of the terrain map (Abstract lines 12-13 teaches a semi-direct monocular visual odometry algorithm applied to micro-aerial vehicle state-estimation (i.e. navigational control of the aerial vehicle) in GPS-denied environments; and Pg. 19 Section V Par. 1 lines 1-10 teaches given an image and its pose, a mapping thread estimates the depths of 2D features and is modeled with a probability distribution which is updated in every subsequent observation, and when the variance of the distribution becomes small enough, the depth-estimate is converted to a 3D point that is inserted in the map (terrain map) and used for motion estimation (which is used for controlling navigation of the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Forster to incorporate the teachings of Forster 2014 to control the unmanned aerial vehicle taught by Forster using altitude above ground level values of the terrain map as taught by Forster 2014.
	The motivation for doing so would be to provide an algorithm that is precise, robust, and fast and provides increased robustness in scenes of little, repetitive, and high frequency-texture (Forster 2014, Abstract lines 2-3 and 10-11).

Claims 4, 9, 14, 19, 24, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. ("Continuous on-board monocular-vision-based elevation mapping applied to autonomous landing of micro aerial vehicles," 2015 IEEE International Conference on Robotics and Automation (ICRA), Seattle, WA, 2015, pp. 111-118) in view of Forster et al. ("SVO: Fast semi-direct monocular visual odometry," 2014 IEEE International Conference on Robotics and Automation (ICRA), 2014, pp. 15-22, doi: 10.1109/ICRA.2014.6906584.), herein referred to as “Forster 2014”, and further in view of Ding et al. (US 2019/0002122 A1).
Regarding claim 31, the combination of Forster and Forster 2014 teaches all the limitations of claim 1 above, and further teaches “analyzing the terrain map to determine surface features of the terrain (Forster, Pg. 116 Section V Par. 3 lines 1-2 and Par. 4 lines 2-3 teaches using a cost function on all cells (surface features) in the elevation map (analyzing the terrain map) to determine safe landing spots defined as having a local radius in which the surface is flat); wherein controlling altitude of the aerial robotic vehicle using altitude above ground level values of the terrain map comprises controlling the altitude of the aerial robotic vehicle to land the aerial robotic vehicle at the selected landing area (Forster, Pg. 117 Section VI.C lines 13-15 teaches the MAV autonomously approaching a way-point vertically above the detected landing spot and slowly descends (controls altitude of MAV at selected landing area))”. However, the combination of Forster and Forster 2014 does not explicitly teach “selecting a landing area on the terrain having one or more surface features suitable for landing the aerial robotic vehicle based on analysis of the terrain map”.
	From the same field of endeavor, Ding teaches “selecting a landing area on the terrain having one or more surface features suitable for landing the aerial robotic vehicle based on analysis of the terrain map (Abstract lines 12-14 teaches indicating (selecting) an optimal safe landing area from the list of candidate safe landing areas based on their ranking; and Par. [0024] lines 11-22 teaches using feature extraction for visual information and/or depth information, a probabilistic safe landing area map is developed and updated; the aircraft computer system computes slope and variance feature values of the map cells (terrain map), and analyzed cells are identified as candidate safe landing areas that have a greater likelihood of having a smooth and horizontal surface (surface features suitable for landing the aerial robotic vehicle) at an expected elevation level)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Forster and Forster 2014 to incorporate the teachings of Ding to include in the method taught by the combination of Forster and Forster 2014 selecting one of the landing areas having surface features suitable for landing the aerial robotic vehicle based on analysis of the terrain map as taught by Ding.
	The motivation for doing so would be to determine an optimal safe landing area for an aircraft (Ding, Abstract lines 1-2).
Regarding claim 4, the combination of Forster, Forster 2014, and Ding teaches all the limitations of claim 31 above, and further teaches “wherein the one or more surface features suitable for landing the aerial robotic vehicle comprise a desired surface type, size, texture, incline, contour, accessibility, or any combination thereof (Forster, Pg. 116 Section V Par. 3 lines 1-2 teaches determining safe landing spots defined as having a local radius in which the surface is flat (desired surface type of surface feature))”.
Regarding claim 9, the combination of Forster, Forster 2014, and Ding teaches all the limitations of claim 31 above, and further teaches “wherein controlling the altitude of the aerial robotic vehicle to land the aerial robotic vehicle at the selected landing area further comprises: receiving a second sequence of images from the single monoscopic camera (Forster, Pg. 111 Section I Par. 4 lines 1-3 and 15-19 teaches a system that performs regular sampling of the surface by the camera (receives a second sequence of images) and runs continuously to update the elevation map); determining a plurality of updated altitude above ground level values using visual-inertial odometry based on the second sequence of images from the single monoscopic camera as the vehicle descends towards the selected landing area (Forster, Pg. 112 Section II Par. 2 lines 1-3 and Par. 3 lines 3-8 teaches estimating the current (including as the vehicle descends) MAV’s pose given the image stream (second sequence of images) from the single camera using Semi-Direct Visual Odometry (SVO) and fusing the output of SVO with data from the on-board inertial measurement unit (IMU) to compute depth estimates (updated altitudes above ground level ; updating the terrain map based on the plurality of updated altitude above ground level values (Forster, Pg. 112 Section II Par. 4 lines 1-2 teaches using the generated depth maps (updated altitude above ground level values) to incrementally update a 2D robot-centric elevation map (terrain map)) (Forster 2014, Pg. 19 Section V Par. 1 lines 1-10 teaches given an image and its pose, a mapping thread estimates the depths of 2D features and is modeled with a probability distribution which is updated in every subsequent observation (second sequence of images), and when the variance of the distribution becomes small enough, the depth-estimate is converted to a 3D point that is inserted in the map (terrain map) and used for motion estimation); and using the updated terrain map to control the landing of the aerial robotic vehicle 
Regarding claim 32, the combination of Forster and Forster 2014 teaches all the limitations of claim 11 above, and further teaches “wherein the processor is further configured with processor-executable instructions to: analyze the terrain map to determine surface features of the terrain (Forster, Pg. 116 Section V Par. 3 lines 1-2 and Par. 4 lines 2-3 teaches using a cost function on all cells (surface features) in the elevation map (analyzing the terrain map) to determine safe landing spots defined as having a local radius in which the surface is flat); wherein controlling altitude of the aerial robotic vehicle using altitude above ground level values of the terrain map comprises controlling the altitude of the aerial robotic vehicle to land the aerial robotic vehicle at the selected landing area (Forster, Pg. 117 Section VI.C lines 13-15 teaches the MAV autonomously approaching a way-point vertically above the detected landing spot and slowly descends (controls altitude of MAV at selected landing area))”. However, the combination of Forster and Forster 2014 does not explicitly teach the processor configured to “select a landing area on the terrain having one or more surface features suitable for landing the aerial robotic vehicle based on analysis of the terrain map”.
	From the same field of endeavor, Ding teaches the processor configured to “select a landing area on the terrain having one or more surface features suitable for landing the aerial robotic vehicle based on analysis of the terrain map (Abstract lines 12-14 teaches indicating (selecting) an optimal safe landing area from the list of candidate safe landing areas based on their ranking; and Par. [0024] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Forster and Forster 2014 to incorporate the teachings of Ding to have the processor taught by the combination of Forster and Forster 2014 select one of the landing areas having surface features suitable for landing the aerial robotic vehicle based on analysis of the terrain map as taught by Ding.
	The motivation for doing so would be to determine an optimal safe landing area for an aircraft (Ding, Abstract lines 1-2).
Regarding claim 14, the combination of Forster, Forster 2014, and Ding teaches all the limitations of claim 32 above, and further teaches “wherein the one or more surface features suitable for landing the aerial robotic vehicle comprise a desired surface type, size, texture, incline, contour, accessibility, or any combination thereof (Forster, Pg. 116 Section V Par. 3 lines 1-2 teaches determining safe landing spots defined as having a local radius in which the surface is flat (desired surface type of surface feature)
Regarding claim 19, the combination of Forster, Forster 2014, and Ding teaches all the limitations of claim 32 above, and further teaches “wherein the processor is further configured with processor-executable instructions to: receive a second sequence of images from the single monoscopic camera (Forster, Pg. 111 Section I Par. 4 lines 1-3 and 15-19 teaches a system that performs regular sampling of the surface by the camera (receives a second sequence of images) and runs continuously to update the elevation map); determine a plurality of updated altitude above ground level values using visual-inertial odometry based on the second sequence of images from the single monoscopic camera as the aerial robotic vehicle descends towards the selected landing area (Forster, Pg. 112 Section II Par. 2 lines 1-3 and Par. 3 lines 3-8 teaches estimating the current (including as the vehicle descends) MAV’s pose given the image stream (second sequence of images) from the single camera using Semi-Direct Visual Odometry (SVO) and fusing the output of SVO with data from the on-board inertial measurement unit (IMU) to compute depth estimates (updated altitudes above ground level values)) (Forster 2014, Pg. 19 Section V Par. 1 lines 1-10 teaches given an image and its pose, a mapping thread estimates the depths of 2D features and is modeled with a probability distribution which is updated in every subsequent observation (second sequence of images), and when the variance of the distribution becomes small enough, the depth-estimate is converted to a 3D point that is inserted in the map (terrain map) and used for motion estimation); update the terrain map based on the plurality of updated altitude above ground level values (Forster, Pg. 112 Section ; and use the updated terrain map to control the landing of the aerial robotic vehicle (Forster, Pg. 117 Section VI.C. lines 6-8 and 13-15 teaches the MAV computing the landing score for the current elevation map (updated terrain map) and selecting the best spot when it receives a command to land autonomously, then the MAV autonomously approaches a way-point vertically above the detected landing spot and slowly descends (controls altitude of MAV at selected landing area))”.
Regarding claim 33, the combination of Forster and Forster 2014 teaches all the limitations of claim 21 above, and further teaches “wherein the processing device is further configured to: analyze the terrain map to determine surface features of the terrain (Forster, Pg. 116 Section V Par. 3 lines 1-2 and Par. 4 lines 2-3 teaches using a cost function on all cells (surface features) in the elevation map (analyzing the terrain map) to determine safe landing spots defined as having a local radius in which the surface is flat); wherein controlling altitude of the aerial robotic vehicle using altitude above ground level values of the terrain map comprises controlling the altitude of the aerial robotic vehicle to land the aerial robotic vehicle at the selected landing area (Forster, Pg. 117 Section VI.C lines 13-15 teaches the MAV autonomously approaching a way-point vertically above the detected landing spot and slowly descends (controls altitude of MAV at selected landing area))”. However, the combination of Forster and Forster 2014 does not explicitly teach the processor configured to “select a landing area on the terrain having one or more surface features suitable for landing the aerial robotic vehicle based on analysis of the terrain map”.
	From the same field of endeavor, Ding teaches the processor configured to “select a landing area on the terrain having one or more surface features suitable for landing the aerial robotic vehicle based on analysis of the terrain map (Abstract lines 12-14 teaches indicating (selecting) an optimal safe landing area from the list of candidate safe landing areas based on their ranking; and Par. [0024] lines 11-22 teaches using feature extraction for visual information and/or depth information, a probabilistic safe landing area map is developed and updated; the aircraft computer system computes slope and variance feature values of the map cells (terrain map), and analyzed cells are identified as candidate safe landing areas that have a greater likelihood of having a smooth and horizontal surface (surface features suitable for landing the aerial robotic vehicle) at an expected elevation level)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to determine an optimal safe landing area for an aircraft (Ding, Abstract lines 1-2).
Regarding claim 24, the combination of Forster, Forster 2014, and Ding above teaches all the limitations of claim 33 above, and further teaches “wherein the one or more surface features suitable for landing the aerial robotic vehicle comprise a desired surface type, size, texture, incline, contour, accessibility, or any combination thereof (Forster, Pg. 116 Section V Par. 3 lines 1-2 teaches determining safe landing spots defined as having a local radius in which the surface is flat (desired surface type of surface feature))”.
Regarding claim 29, the combination of Forster, Forster 2014, and Ding teaches all the limitations of claim 33 above, and further teaches “wherein the processing device is further configured to: receive a second sequence of images from the single monoscopic camera (Forster, Pg. 111 Section I Par. 4 lines 1-3 and 15-19 teaches a system that performs regular sampling of the surface by the camera (receives a second sequence of images) and runs continuously to update the elevation map); determine a plurality of updated altitude above ground level values using visual-inertial odometry based on the second sequence of images from the single monoscopic camera as the aerial robotic vehicle descends towards the selected landing area (Forster, Pg. 112 Section II Par. 2 lines 1-3 and Par. 3 lines 3-8 teaches estimating the current (including as the vehicle descends) MAV’s pose given the image stream (second sequence of images) from the single camera using Semi-Direct Visual Odometry (SVO) and fusing the output of SVO with data from the on-board inertial measurement unit (IMU) to compute depth estimates (updated altitudes above ground level values)) (Forster 2014, Pg. 19 Section V Par. 1 lines 1-10 teaches given an image and its pose, a mapping thread estimates the depths of 2D features and is modeled with a probability distribution which is updated in every subsequent observation (second sequence of images), and when the variance of the distribution becomes small enough, the depth-estimate is converted to a 3D point that is inserted in the map (terrain map) and used for motion estimation); update the terrain map based on the plurality of updated altitude above ground level values (Forster, Pg. 112 Section II Par. 4 lines 1-2 teaches using the generated depth maps (updated altitude above ground level values) to incrementally update a 2D robot-centric elevation map (terrain map)) (Forster 2014, Pg. 19 Section V Par. 1 lines 1-10 teaches given an image and its pose, a mapping thread estimates the depths of 2D features and is modeled with a probability distribution which is updated in every subsequent observation (second sequence of images), and when the variance of the distribution becomes small enough, the depth-estimate is converted to a 3D point that is inserted in the map (terrain map) and used for motion estimation); and use the updated terrain map to control the landing of the aerial robotic vehicle ”.

Claims 6, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. ("Continuous on-board monocular-vision-based elevation mapping applied to autonomous landing of micro aerial vehicles," 2015 IEEE International Conference on Robotics and Automation (ICRA), Seattle, WA, 2015, pp. 111-118) in view of Forster et al. ("SVO: Fast semi-direct monocular visual odometry," 2014 IEEE International Conference on Robotics and Automation (ICRA), 2014, pp. 15-22, doi: 10.1109/ICRA.2014.6906584.), herein referred to as “Forster 2014”, in view of Ding et al. (US 2019/0002122 A1), and further in view of Meingast et al. ("Vision based terrain recovery for landing unmanned aerial vehicles," 2004 43rd IEEE Conference on Decision and Control (CDC) (IEEE Cat. No.04CH37601), Nassau, 2004, pp. 1670-1675 Vol.2).
Regarding claim 6, the combination of Forster, Forster 2014, and Ding teaches all the limitations of claim 31 above, however the combination of Forster and Ding above does not explicitly teach “wherein controlling the altitude of the aerial robotic vehicle to land the aerial robotic vehicle at the selected landing area further comprises: determining a trajectory for landing the aerial robotic vehicle based on a surface feature of the selected landing area”.
	From the same field of endeavor, Meingast teaches “wherein controlling the altitude of the aerial robotic vehicle to land the aerial robotic vehicle at the selected landing area further comprises: determining a trajectory for landing the aerial robotic vehicle based on a surface feature of the selected landing area (Section II Par. 5 lines 1-2 teaches a navigation sub-system choosing a set of way-points (determining a trajectory) to a safe landing site once a landing site is determined based on terrain feature analysis (Section II Par. 4 lines 5-8))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Forster, Forster 2014, and Ding to incorporate the teachings of Meingast to have controlling the altitude of the aerial robotic vehicle to land at the selected landing area taught by the combination of Forster, Forster 2014, and Ding include determining a trajectory for landing the aerial robotic vehicle based on a surface feature as taught by Meingast.
	The motivation for doing so would be to guide the helicopter to the landing site with the desired orientation and speed (Section IV.B. Par. 2 lines 5-6).
Regarding claim 16, the combination of Forster, Forster 2014, and Ding teaches all the limitations of claim 32 above, however the combination of Forster, Forster 2014, and Ding above does not explicitly teach “wherein the processor is further configured with processor-executable instructions to: determine a trajectory for landing the aerial robotic vehicle based on a surface feature of the selected landing area”.
	From the same field of endeavor, Meingast teaches “wherein the processor is further configured with processor-executable instructions to: determine a trajectory for landing the aerial robotic vehicle based on a surface feature of the selected landing area (Section II Par. 5 lines 1-2 teaches a navigation sub-system choosing a set of way-points (determining a trajectory) to a safe landing site once a landing site is determined based on terrain feature analysis (Section II Par. 4 lines 5-8))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Forster, Forster 2014, and Ding to incorporate the teachings of Meingast to have the processor taught by the combination of Forster, Forster 2014, and Ding configured to determine a trajectory for landing the aerial robotic vehicle based on a surface feature as taught by Meingast.
	The motivation for doing so would be to guide the helicopter to the landing site with the desired orientation and speed (Section IV.B. Par. 2 lines 5-6).
Regarding claim 26, the combination of Forster, Forster 2014, and Ding teaches all the limitations of claim 33 above, however the combination of Forster, Forster 2014, and Ding above does not explicitly teach “wherein the processing device is further configured to: determine a trajectory for landing the aerial robotic vehicle based on a surface feature of the selected landing area”.
	From the same field of endeavor, Meingast teaches “wherein the processing device is further configured to: determine a trajectory for landing the aerial robotic vehicle based on a surface feature of the selected landing area (Section II Par. 5 lines 1-2 teaches a navigation sub-system choosing a set of way-points (determining a trajectory) to a safe landing site once a landing site is determined based on terrain feature analysis (Section II Par. 4 lines 5-8))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Forster, Forster 2014, and Ding to incorporate the teachings of Meingast to have the processing device taught by the combination of Forster, Forster 2014, and Ding configured to determine a trajectory for landing the aerial robotic vehicle based on a surface feature as taught by Meingast.
	The motivation for doing so would be to guide the helicopter to the landing site with the desired orientation and speed (Section IV.B. Par. 2 lines 5-6).

Claims 7, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. ("Continuous on-board monocular-vision-based elevation mapping applied to autonomous landing of micro aerial vehicles," 2015 IEEE International Conference on Robotics and Automation (ICRA), Seattle, WA, 2015, pp. 111-118) in view of Forster et al. ("SVO: Fast semi-direct monocular visual odometry," 2014 IEEE .
Regarding claim 7, the combination of Forster, Forster 2014, Ding, and Meingast teaches all the limitations of claim 6 above, however the combination of Forster, Forster 2014, Ding, and Meingast above does not explicitly teach “wherein the surface feature of the selected landing area is a slope and wherein determining the trajectory for landing the aerial robotic vehicle based on the surface feature of the selected landing area comprises: determining a slope angle of the selected landing area; and determining the trajectory for landing the aerial robotic vehicle based on the determined slope angle”.
	From the same field of endeavor, Vlantis teaches “wherein the surface feature of the selected landing area is a slope (Abstract lines 1-2 teaches landing a quadrotor on an inclined (sloped) platform) and wherein determining the trajectory for landing the aerial robotic vehicle based on the surface feature of the selected landing area comprises: determining a slope angle of the selected landing area (Section III Par. 7 lines 1-6 teaches determining a landing cost of an aerial robot using detected angles (slope) between the pairs of                         
                            x
                            ,
                             
                            y
                            ,
                             
                            z
                        
                     axes of aerial robot body-fixed frame                         
                            
                                
                                    C
                                
                                
                                    q
                                
                            
                        
                     and the landing platform frame                         
                            
                                
                                    C
                                
                                
                                    p
                                
                            
                        
                    ); and determining the trajectory for landing the aerial robotic vehicle based on the determined slope angle (Section III Par. 1 lines 7-8 teaches determining optimal trajectories of the aerial robot vehicle using a landing cost function                         
                            
                                
                                    J
                                
                                
                                    L
                                
                            
                        
                     (Section III Par. 3 lines 21-22 iii.) that uses the detected angles (slope) between the aerial robot body and the platform (Section III Par. 7 lines 1-6)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Forster, Forster 2014, Ding, and Meingast to incorporate the teachings of Vlantis to detect the slope of the landing surface and determine the landing trajectory of the aerial vehicle using the surface slope as taught by Vlantis in the method to control landing of an aerial vehicle taught by the combination of Forster, Forster 2014, Ding, and Meingast.
	The motivation for doing so would be to optimize the aerial vehicle landing trajectories and time horizon while respecting the input constraints (Vlantis, Abstract lines 15-17).
Regarding claim 17, the combination of Forster, Forster 2014, Ding, and Meingast teaches all the limitations of claim 16 above, however the combination of Forster, Forster 2014, Ding, and Meingast above does not explicitly teach “wherein the surface feature of the selected landing area is a slope, and wherein the processor is further configured with processor-executable instructions to determine the trajectory for landing the aerial robotic vehicle based on the surface feature of the selected landing area by: determining a slope angle of the selected landing area; and determining the trajectory for landing the aerial robotic vehicle based on the determined slope angle”.
	From the same field of endeavor, Vlantis teaches “wherein the surface feature of the selected landing area is a slope (Abstract lines 1-2 teaches landing a quadrotor on an inclined (sloped) platform), and wherein the processor is further configured with processor-executable instructions to determine the trajectory for landing the aerial robotic vehicle based on the surface feature of the selected landing area by: determining a slope angle of the selected landing area (Section III Par. 7 lines 1-6 teaches determining a landing cost of an aerial robot using detected angles (slope) between the pairs of                         
                            x
                            ,
                             
                            y
                            ,
                             
                            z
                        
                     axes of aerial robot body-fixed frame                         
                            
                                
                                    C
                                
                                
                                    q
                                
                            
                        
                     and the landing platform frame                         
                            
                                
                                    C
                                
                                
                                    p
                                
                            
                        
                    ); and determining the trajectory for landing the aerial robotic vehicle based on the determined slope angle (Section III Par. 1 lines 7-8 teaches determining optimal trajectories of the aerial robot vehicle using a landing cost function                         
                            
                                
                                    J
                                
                                
                                    L
                                
                            
                        
                     (Section III Par. 3 lines 21-22 iii.) that uses the detected angles (slope) between the aerial robot body and the platform (Section III Par. 7 lines 1-6)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Forster, Forster 2014, Ding, and Meingast to incorporate the teachings of Vlantis to detect the slope the combination of Forster, Forster 2014, Ding, and Meingast.
	The motivation for doing so would be to optimize the aerial vehicle landing trajectories and time horizon while respecting the input constraints (Vlantis, Abstract lines 15-17).
Regarding claim 27, the combination of Forster, Forster 2014, Ding, and Meingast teaches all the limitations of claim 26 above, however the combination of Forster, Forster 2014, Ding, and Meingast above does not explicitly teach “wherein the surface feature of the selected landing area is a slope, and wherein the processing device is further configured to determine the trajectory for landing the aerial robotic vehicle based on the surface feature of the selected landing area by: determining a slope angle of the selected landing area; and determining the trajectory for landing the aerial robotic vehicle based on the determined slope angle”.
	From the same field of endeavor, Vlantis teaches “wherein the surface feature of the selected landing area is a slope (Abstract lines 1-2 teaches landing a quadrotor on an inclined (sloped) platform), and wherein the processing device is further configured to determine the trajectory for landing the aerial robotic vehicle based on the surface feature of the selected landing area by: determining a slope angle of the selected landing area (Section III Par. 7 lines 1-6 teaches determining a landing cost of an aerial robot using detected angles (slope) between the pairs of                         
                            x
                            ,
                             
                            y
                            ,
                             
                            z
                        
                     axes of aerial robot body-                        
                            
                                
                                    C
                                
                                
                                    q
                                
                            
                        
                     and the landing platform frame                         
                            
                                
                                    C
                                
                                
                                    p
                                
                            
                        
                    ); and determining the trajectory for landing the aerial robotic vehicle based on the determined slope angle (Section III Par. 1 lines 7-8 teaches determining optimal trajectories of the aerial robot vehicle using a landing cost function                         
                            
                                
                                    J
                                
                                
                                    L
                                
                            
                        
                     (Section III Par. 3 lines 21-22 iii.) that uses the detected angles (slope) between the aerial robot body and the platform (Section III Par. 7 lines 1-6)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Forster, Forster 2014, Ding, and Meingast to incorporate the teachings of Vlantis to detect the slope of the landing surface and determine the landing trajectory of the aerial vehicle using the surface slope as taught by Vlantis in the method to control landing of an aerial vehicle taught by the combination of Forster, Forster 2014, Ding, and Meingast.
	The motivation for doing so would be to optimize the aerial vehicle landing trajectories and time horizon while respecting the input constraints (Vlantis, Abstract lines 15-17).

Claims 8, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. ("Continuous on-board monocular-vision-based elevation mapping applied to autonomous landing of micro aerial vehicles," 2015 IEEE International Conference on Robotics and Automation (ICRA), Seattle, WA, 2015, pp. 111-118) in view of Forster et al. ("SVO: Fast semi-direct monocular visual odometry," 2014 IEEE International Conference on Robotics and Automation (ICRA), 2014, pp. .
Regarding claim 8, the combination of Forster, Forster 2014, and Ding teaches all the limitations of claim 31 above, and further teaches “wherein controlling the altitude of the aerial robotic vehicle to land the aerial robotic vehicle at the selected landing area further comprises: determining a position of the aerial robotic vehicle while descending towards the selected landing area (Forster, Pg. 112 Section II Par. 2 line 2 teaches estimating (determining) the current (including while descending) MAV’s pose (position))”. However the combination of Forster, Forster 2014, and Ding above does not explicitly teach “using the determined position of the aerial robotic vehicle and the terrain map to determine whether the aerial robotic vehicle is in close proximity to the selected landing area; and reducing a speed of the aerial robotic vehicle to facilitate a soft landing in response to determining that the aerial robotic vehicle is in close proximity to the selected landing area”.
	From the same field of endeavor, Cesetti teaches “using the determined position of the aerial robotic vehicle and the terrain map to determine whether the aerial robotic vehicle is in close proximity to the selected landing area; and reducing a speed of the aerial robotic vehicle to facilitate a soft landing in response to determining that the aerial robotic vehicle is in close proximity to the selected landing area (Section 4.2 Par. 3 lines 1-7 teaches an altitude controller of a helicopter that controls the thrust (reduces/increases the helicopter speed) when the helicopter is approaching the ground (in close proximity to the landing area))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Forster, Forster 2014, and Ding to incorporate the teachings of Cesetti to control the speed of the aerial vehicle taught by the combination of Forster, Forster 2014, and Ding when the aerial vehicle is close to the landing zone as taught by Cesetti.
	The motivation for doing so would be to take into account the ground effect when landing the aerial vehicle (Cesetti Section 4.2 Par. 3 lines 1-2).
Regarding claim 18, the combination of Forster, Forster 2014, and Ding teaches all the limitations of claim 32 above, and further teaches “wherein the processor is further configured with processor-executable instructions to: determine a position of the aerial robotic vehicle while descending towards the selected landing area (Forster, Pg. 112 Section II Par. 2 line 2 teaches estimating (determining) the current (including while descending) MAV’s pose (position))”. However the combination of Forster, Forster 2014, and Ding above does not explicitly teach “use the determined position of the aerial robotic vehicle and the terrain map to determine whether the aerial robotic vehicle is in close proximity to the selected landing area; and reduce a speed of the aerial robotic vehicle to facilitate a soft landing in response to determining that the aerial robotic vehicle is in close proximity to the selected landing area”.
	From the same field of endeavor, Cesetti teaches “use the determined position of the aerial robotic vehicle and the terrain map to determine whether the aerial robotic vehicle is in close proximity to the selected landing area; and reduce a speed of the aerial robotic vehicle to facilitate a soft landing in response to determining that the aerial robotic vehicle is in close proximity to the selected landing area (Section 4.2 Par. 3 lines 1-7 teaches an altitude controller of a helicopter that controls the thrust (reduces/increases the helicopter speed) when the helicopter is approaching the ground (in close proximity to the landing area))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Forster, Forster 2014, and Ding to incorporate the teachings of Cesetti to control the speed of the aerial vehicle taught by the combination of Forster, Forster 2014, and Ding when the aerial vehicle is close to the landing zone as taught by Cesetti.
	The motivation for doing so would be to take into account the ground effect when landing the aerial vehicle (Cesetti Section 4.2 Par. 3 lines 1-2).
Regarding claim 28, the combination of Forster, Forster 2014, and Ding teaches all the limitations of claim 33 above, and further teaches “wherein the processing device is further configured to: determine a position of the aerial robotic vehicle while descending towards the selected landing area (Forster, Pg. 112 Section II Par. 2 line 2 teaches estimating (determining) the current (including while descending) MAV’s pose (position))”. However, the combination of Forster, Forster 2014, and Ding does not explicitly teach “use the determined position of the aerial robotic vehicle and the terrain map to determine whether the aerial robotic vehicle is in close proximity to the selected landing area; and reduce a speed of the aerial robotic vehicle to facilitate a soft landing in response to determining that the aerial robotic vehicle is in close proximity to the selected landing area”.
	From the same field of endeavor, Cesetti teaches “use the determined position of the aerial robotic vehicle and the terrain map to determine whether the aerial robotic vehicle is in close proximity to the landing area; and reduce a speed of the aerial robotic vehicle to facilitate a soft landing in response to determining that the aerial robotic vehicle is in close proximity to the landing area (Section 4.2 Par. 3 lines 1-7 teaches an altitude controller of a helicopter that controls the thrust (reduces/increases the helicopter speed) when the helicopter is approaching the ground (in close proximity to the landing area))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Forster, Forster 2014, and Ding to incorporate the teachings of Cesetti to control the speed of the aerial vehicle taught by the combination of Forster, Forster 2014, and 
	The motivation for doing so would be to take into account the ground effect when landing the aerial vehicle (Cesetti Section 4.2 Par. 3 lines 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al. ("Terrain classification of aerial image based on low-rank recovery and sparse representation," 2017 20th International Conference on Information Fusion (Fusion), Xi'an, 2017, pp. 1-6, doi: 10.23919/ICIF.2017.8009627.) teaches a terrain classification method based on low-rank recovery and sparse representation using airborne vision sensors and extracting image features
Campos et al. ("Terrain Classification from UAV Flights Using Monocular Vision," 2015 12th Latin American Robotics Symposium and 2015 3rd Brazilian Symposium on Robotics (LARS-SBR), Uberlandia, 2015, pp. 271-276, doi: 10.1109/LARS-SBR.2015.49.) teaches gathering information about terrain inclination and elevation from monocular video captured from UAVs
Derenick et al. (US 2016/0114905 Al) teaches a method of probabilistic safe landing area determination for an aircraft that includes receiving sensor data indicative of current conditions at potential landing areas, performing feature 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665